DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4, 6, 8-11, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumashikar et al. (US 20130019064), “Kumashikar”.

2.	As per claim 1, Kumashikar discloses a first cache storage [caches, figure 1]; a second cache storage [caches, figure 1]; a cache controller coupled to the first cache storage and the second cache storage and operable to: receive a memory operation that specifies an address [cache lines, paragraph 46]; determine, based on the address, that the memory operation evicts a first set of data from the first cache storage [cache line eviction, abstract]; determine that the first set of data is unmodified relative to an extended memory [“unmodified information”, paragraph 13]; and cause the first set of data to be stored in the second cache storage [storing in a lower level cache, figure 1].

claim 2, Kumashikar discloses wherein the cache controller is to identify a portion in the first cache storage corresponding to a directly mapped location of the address [cache addresses being mapped, figure 1].

4.	As per claim 3, Kumashikar discloses wherein the cache controller is to allocate the first set of data to the second cache storage to create space for data of a second memory operation [storing in a lower level cache, figure 1].

5.	As per claim 4, the claim merely repeats the operations recited in claim 1 except determining “modified” data, which is not patentably distinct from determining unmodified data.

6.	As per claim 6, Kumashikar discloses wherein the second cache storage is to provide associativity to the first cache storage when the second cache storage stores the first set of data [the caches are in association with each other, figure 1].

7.	As per claims 8-11, 13, 15, and 17, the examiner directs the applicant’s attention to claims rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 5, 7, 12, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumashikar et al. (US 20130019064), “Kumashikar”, in view of Morikawa et al. (US 20010032297), “Morikawa”.

2.	As per claim 5, Kumashikar discloses the apparatus recited in claim 1.
	Kumashikar does not disclose expressly a queue.
	Morikawa discloses a buffer in paragraph 15.
	Kumashikar and Morikawa are analogous art because they are from the same field of endeavor of caching.
	It would have been obvious to a person of ordinary art to modify Kumashikar by including such buffer as taught by Morikawa in paragraph 15.
	The motivation for doing so would have been to avoid cache trashing as expressly taught by Morikawa in paragraph 15.

3.	As per claim 7, Kumashikar discloses the apparatus recited in claim 1.
	Kumashikar does not disclose expressly a victim cache.
	Morikawa discloses a victim cache in paragraph 10.
Kumashikar and Morikawa are analogous art because they are from the same field of endeavor of caching.
	It would have been obvious to a person of ordinary art to modify Kumashikar by including a victim cache as taught by Morikawa in paragraph 10.
	The motivation for doing so would have been to reduce conflict misses as expressly taught by Morikawa in paragraph 10.

4.	As per claims 12, 14, and 18, the examiner directs the applicant’s attention to claims rejection above.

5.	As per claim 16, Kumashikar discloses a system comprising the caches recited in claim 15.

	Morikawa discloses a buffer RAM in paragraph 15.
	Kumashikar and Morikawa are analogous art because they are from the same field of endeavor of caching.
	It would have been obvious to a person of ordinary art to modify Kumashikar by including such buffer as taught by Morikawa in paragraph 15.
	The motivation for doing so would have been to avoid cache trashing as expressly taught by Morikawa in paragraph 15.

6.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumashikar et al. (US 20130019064), “Kumashikar”, in view of Kunkel et al. (US 20030182539), “Kunkel”.

7.	As per claims 19 and 20, Kumashikar discloses a system including the caches and processing unit recited in claim 15.
	Kumashikar does not disclose expressly a direct mapped cache and a fully associative cache coupled in parallel.
	Kunkel discloses such cache arrangement in the abstract.
Kumashikar and Kunkel are analogous art because they are from the same field of endeavor of data management.
	It would have been obvious to a person of ordinary art to modify Kumashikar by including the cache arrangement as taught by Kunkel in the abstract.
	The motivation for doing so would have been performance improvement as expressly taught by Kunkel in the abstract.

Conclusion
A.	Claims Rejected
Claims 1-20 are rejected.

B.	Direction for Future Remarks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.